Per Curiam.

The provision of section 316 (b) is not that safety devices shall be used on all ‘ ‘ roofs ’ ’ having such a pitch, but on all “roof construction.” The practical interpretation to be given this provision is that it applies to all work being done on a part of a roof having such a pitch.
Since no safety devices whatsoever were used, a violation of section 316 (b) is clear. The authorized devices are those specified in sections 316 and 317, which are in pari materia, and are specific requirements.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., ZimmeRmau, Matthias, O’Neill, Heebeet, Schheideb and Beowh, JJ., concur.